TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00327-CV


                                    J. M. and C. S., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee


           FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-001683, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING


                                             ORDER


PER CURIAM

                Appellants J. M. and C. S. filed their notices of appeal on May 11, 2018. The

appellate record was complete May 18, 2018, making appellants’ briefs due June 8, 2018. See

Tex. R. App. P. 38.6(a). On June 14, 2018, counsel for C. S. filed a motion for extension of time

to file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order Timothy Hutton, counsel

for J. M., and Colin Gaffney, counsel for C. S., to file appellants’ briefs no later than July 5, 2018.

If the briefs are not filed by that date, counsel may be required to show cause why they should not

be held in contempt of court.
              It is ordered on June 14, 2018.



Before Justices Puryear, Pemberton, and Bourland




                                                2